Exhibit Certification of United Air Lines, Inc. Pursuant to 18 U.S.C. 1350 (Section 906 of the Sarbanes-Oxley Act of 2002) Each undersigned officer certifies that to the best of his/her knowledge based on a review of the quarterly report on Form 10-Q for the period ended September 30, 2009 of United Air Lines, Inc. (the “Report”): (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of United Air Lines, Inc. Date:October 21, 2009 /s/ Glenn F. Tilton Glenn F. Tilton Chairmanand Chief Executive Officer /s/ Kathryn A. Mikells Kathryn A. Mikells Executive Vice President and Chief Financial Officer
